Exhibit 10.27
FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
made and entered into as of the 10th_ day of September, 2010, by and between 615
2ND AVENUE SOUTH — MINNEAPOLIS LLC, a Delaware limited liability company
(“Seller”), and GATOR OWNER LLC, a Delaware limited liability company
(“Purchaser”).
R E C I T A L S:
     A. Seller and Purchaser entered into that certain Purchase and Sale
Agreement, dated as of May 27, 2010, as amended by that certain letter agreement
dated as of June 29, 2010, as further amended by that certain letter agreement
dated as of July 28, 2010, as further amended by that certain letter agreement
dated as of August 17, 2010, as further amended by that certain letter agreement
dated as of August 24, 2010, and as further amended by that certain letter
agreement dated as of August 27, 2010 (as amended from time to time, the
“Purchase Agreement”), with respect to certain real property located in
Minneapolis, Minnesota and commonly known as The Grand Hotel, as more
particularly described in the Purchase Agreement (the “Property”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Purchase Agreement.
     B. Seller and Purchaser desire to amend the Purchase Agreement as
hereinafter provided.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Purchase Agreement as follows:
A G R E E M E N T:
     1. Purchase Price. Section 1.1.3 of the Purchase Agreement is hereby
amended and restated as follows:
“1.1.3 Purchase Price: $33,000,000 plus the sum of the Closing Costs described
in Section 1.2, subject to any adjustments and prorations provided for herein.”
     2. Closing Date. The Closing shall occur on the date that is twenty
(20) calendar days after satisfaction of both the Estoppel Condition (as amended
hereby) and the Lease Amendments Condition (the “Closing Date”).
     3. Due Diligence. Purchaser acknowledges that (i) Purchaser has received
and reviewed all of the Property Information and Additional Property
Information, and, from and after the date hereof, Seller shall have no
obligations under Sections 4.1 and 4.2 of the Purchase Agreement to deliver to
Purchaser any documents, books, records or other information related to the
Property, except that Seller shall continue to deliver to Purchaser updated STR
Reports and financial statements on a monthly basis promptly upon Seller’s
receipt thereof; and (ii) Purchaser

 



--------------------------------------------------------------------------------



 



has completed to Purchaser’s satisfaction its physical due diligence of the
Property pursuant to Section 4.3 of the Purchase Agreement. Accordingly,
Purchaser acknowledges that the Physical/Financial Review Condition set forth in
Section 4.5.1(1) of the Purchase Agreement has been satisfied.
     4. Deposit. Section 3.1.2 of the Purchase Agreement is hereby deleted in
its entirety. Notwithstanding anything in the Purchase Agreement to the
contrary, the following provisions shall apply with respect to the Deposit:
          (a) From and after the date hereof, the Initial Deposit shall be
non-refundable to Purchaser and shall be either (i) applied to the Purchase
Price at Closing or (ii) delivered to Seller in the event of any termination of
the Purchase Agreement, except in the event of a termination of the Purchase
Agreement due to:
               (1) a default by Seller that is not cured pursuant to the
applicable notice and cure period under Section 10.2 of the Purchase Agreement;
               (2) a casualty in accordance with the terms of Section 6.1 of the
Purchase Agreement;
               (3) a condemnation in accordance with the terms of Section 6.2 of
the Purchase Agreement;
               (4) a Material Adverse Change in accordance with the terms of
Section 7.2.4 of the Purchase Agreement;
               (5) the failure of the Title Company to issue the Title Policy in
accordance with Section 5.4 of the Purchase Agreement;
               (6) a New Exception and a New Objection which is neither cured
nor insured over in accordance with Section 5(b) below; or
               (7) the failure of one or more of the Closing Conditions to be
satisfied in accordance with the terms of Section 6(a) below or the Purchase
Agreement, as applicable,
and, in the event of any such termination, the Deposit shall be returned to
Purchaser (termination on account of any of the events described in items (1),
(2), (3), (4), (5), (6) and (7) above is referred to as a “Deposit Refundability
Termination”).
          (b) No later than two (2) Business Days after the date on which both
the Estoppel Condition (as amended hereby) and the Lease Amendments Condition
have been satisfied, Purchaser shall deposit with Escrow Agent the Additional
Deposit, which Additional Deposit (together with the Initial Deposit pursuant to
subsection (a) above) shall be non-refundable to Purchaser and shall be either
(i) applied to the Purchase Price at Closing or (ii) delivered to Seller in the
event of any termination of the Purchase Agreement, except in the event of a
Deposit Refundability Termination, and, in the event of any such Deposit
Refundability Termination, the Deposit (including the Additional Deposit) shall
be returned to Purchaser.

2



--------------------------------------------------------------------------------



 



          (c) In the event that Closing shall occur, the Deposit shall be
applied to the Purchase Price at Closing. In the event of a termination of the
Purchase Agreement by either Seller or Purchaser in accordance with the Purchase
Agreement as amended hereby, Escrow Agent is authorized and is hereby directed
to deliver the Deposit to the party hereto entitled to same pursuant to the
terms hereof on or before the second (2nd) Business Day following written demand
from such party entitled thereto, such written demand to be sent to Escrow Agent
and the other party hereto in accordance with the notice provisions of
Section 12.10 of the Purchase Agreement. In the event that Escrow Agent incurs
any attorneys’ fees and costs in connection with a dispute between Purchaser and
Seller hereunder, such costs shall be paid by the non-prevailing party in such
dispute.
     5. Title.
          (a) Purchaser agrees that it has reviewed and approved the state of
title and survey with respect to the Property. Attached hereto as Exhibit A is
the pro forma title policy (the “Pro Forma”) which Purchaser has obtained from
the Title Company and approved. The Title Condition set forth in
Section 4.5.1(3) of the Purchase Agreement is hereby satisfied. All of the
exceptions shown on the Pro Forma shall be deemed to be Permitted Exceptions.
          (b) If at any time after the date hereof and prior to Closing there
shall arise any material exception to title that was not identified in the Title
Commitment or on the Pro Forma, which exception is not created by, under or
through Purchaser and is not otherwise a Permitted Exception (a “New
Exception”), Purchaser may, within three (3) Business Days after it first
obtains knowledge of the New Exception, notify Seller in writing of its
disapproval of any such matter (“New Objection”). If Purchaser fails to notify
Seller of a New Objection within said three (3) Business Day period, the New
Exception in question shall be deemed unconditionally approved and shall
constitute a Permitted Exception. If Purchaser timely makes a New Objection,
Seller shall have the right to eliminate, or cause the Title Company to insure
over (subject to Purchaser’s approval thereof, not to be unreasonably withheld,
conditioned or delayed), or otherwise cure such New Objection (and, if
necessary, at Seller’s election the Closing shall be extended as may be
reasonably necessary to allow Seller the opportunity to do so). Seller shall
have no obligation to cure any New Objection, except that Seller shall
eliminate, cause the Title Company to insure over (subject to Purchaser’s
approval thereof, not to be unreasonably withheld, conditioned or delayed), or
otherwise cure any New Objection with respect to a lien of an ascertainable
amount that can be cured by payment of a sum not to exceed $200,000. If Seller
fails, prior to Closing (as it may be extended as set forth above), to eliminate
or cause the Title Company to insure over or otherwise cure any New Objection,
Purchaser shall, as its sole remedy, either:
               (i) waive such New Objection, in which event the exception
previously objected to shall be deemed unconditionally approved and shall
constitute a Permitted Exception; or
               (ii) terminate the Purchase Agreement and receive a return of the
Deposit.

3



--------------------------------------------------------------------------------



 



     6. Closing Conditions.
          (a) Subject to Seller’s right to extend the Closing Date as set forth
in Section 6(c) below, in the event that one or more of the following Closing
Conditions has not been satisfied by the Closing Date, Purchaser shall have the
right, upon written notice to Seller, to terminate the Purchase Agreement and
thereupon to receive an immediate refund of the Deposit, and neither party shall
thereafter have any further liability or obligation under the Purchase Agreement
except for such liabilities and obligations that are expressly stated therein to
survive termination of the Purchase Agreement. For purposes hereof, the “Closing
Conditions” shall mean the conditions set forth in Sections 5.4, 7.2.1 through
7.2.4, inclusive, and 7.3 of the Purchase Agreement and the following:
               (i) Estoppels. Seller shall deliver to Purchaser Estoppels, in
the forms attached as Exhibits J-1 and J-2 to the Purchase Agreement (subject to
deviations from such forms which do not materially adversely alter the
information set forth in the Estoppel), executed by Life Time Fitness, Inc. (or
its affiliates, as applicable) (“Tenant”), with respect to (A) that certain
Lease of Athletic Space, dated May 17, 1999 (the “Athletic Space Lease”), and
(B) that certain Lease of Restaurant Space, dated May 17, 1999 (the “Restaurant
Space Lease”) (same being referred to herein as the “Estoppel Condition”, which
Estoppel Condition shall supersede and replace in its entirety the Estoppel
Condition set forth in Section 4.5.1(4) of the Purchase Agreement. In addition,
this Section 6(a)(i) shall be deemed to amend and restate Section 7.2.5 of the
Purchase Agreement in its entirety.
               (ii) Lease Amendments. Seller shall enter into with Tenant, and
deliver to Purchaser fully-executed copies of, amendments to the Athletic Space
Lease and Restaurant Space Lease, each in the forms of amendments to the
Athletic Space Lease and Restaurant Space Lease attached hereto as Exhibits B-1
and B-2, respectively (the same being referred to herein as the “Lease
Amendments Condition”).
          (b) There are no conditions to Purchaser’s obligation to consummate
Closing other than the Closing Conditions. Purchaser specifically acknowledges
that the conditions set forth in Section 4.5 of the Purchase Agreement (other
than the condition set forth in Section 4.5.1(4) of the Purchase Agreement, as
stated herein) have been satisfied or waived.
          (c) If the Estoppel Condition (as amended hereby) or the Lease
Amendments Condition has not been satisfied by the Closing Date, Seller shall
have the right, upon written notice to Purchaser, to extend the Closing Date for
a period up to sixty (60) days, so long as Seller is continuing to pursue, in
good faith and with due diligence, the satisfaction of the Estoppel Condition
(as amended hereby) or the Lease Amendments Condition, as applicable. Upon
satisfaction of all of the Closing Conditions, the parties shall proceed to
Closing on the Closing Date. In the event the Closing Conditions have not been
satisfied on or before the end of such sixty (60) day period, Purchaser shall
have the right to elect to (i) waive in writing such unsatisfied Closing
Conditions and proceed to Closing, or (ii) terminate the Purchase Agreement upon
notice thereof to Seller, in which event Purchaser shall receive a refund of the
Deposit within two (2) Business Days thereafter. If Purchaser has not waived in
writing any unsatisfied Closing Conditions in accordance with clause (i) above
within ten (10) days after the expiration

4



--------------------------------------------------------------------------------



 



of such sixty (60) day period, Purchaser shall be deemed to have elected to
terminate the Purchase Agreement in accordance with clause (ii) above.
     7. Amendment to Estoppel Provisions. The first clause of Section 4.4 of the
Purchase Agreement (which reads: “Prior to the expiration of the Inspection
Period,”) is hereby deleted.
     8. Board Approval Condition. Notwithstanding any of the terms and
conditions to the contrary set forth in the Purchase Agreement, if, within
fourteen (14) days after the date hereof, Purchaser has not received approval by
Purchaser’s board of trustees or investment committee of the transaction
contemplated hereby, then Purchaser shall have the right, upon written notice to
Seller prior to the expiration of such fourteen (14) day period, to terminate
the Purchase Agreement and thereupon to receive an immediate refund of the
Deposit (anything herein contained to the contrary notwithstanding), and neither
party shall thereafter have any further liability or obligation under the
Purchase Agreement except for such liabilities and obligations that are
expressly stated therein to survive termination of the Purchase Agreement. If
Purchaser fails to deliver written notice of its election to terminate the
Purchase Agreement pursuant to the preceding sentence within such fourteen
(14) day period, Purchaser shall be deemed to have waived such condition and
shall have no further right to terminate the Purchase Agreement pursuant to this
Section 8.
     9. Termination. Notwithstanding anything in the Purchase Agreement to the
contrary, Purchaser shall not have any right to terminate the Purchase Agreement
except as expressly set forth in this Amendment and in Sections 10.2, 6.1, 6.2
and 7.2.4 (and, Purchaser shall be deemed to have delivered a Notice of
Satisfaction for purposes of Section 7.2.4 of the Purchase Agreement as of the
date hereof) of the Purchase Agreement. Without limiting the generality of the
foregoing, the parties agree that (i) Purchaser shall not have the right to
terminate the Purchase Agreement by delivering a Due Diligence Termination
Notice, and (ii) it shall not be required for the continued effectiveness of the
Purchase Agreement that Purchaser deliver a Notice of Satisfaction.
     10. Assumed Service Contracts. The first sentence of Section 6.4 of the
Purchase Agreement is hereby amended to provide that any Contract Notice shall
be delivered by Purchaser to Seller, if at all, no later than five (5) Business
Days after the date hereof.
     11. Schedule of Utility Deposits. The last sentence of Section 8.4 of the
Purchase Agreement is hereby amended and restated as follows:
“A schedule of all utility deposits is to be delivered by Seller to Purchaser no
later than five (5) Business Days prior to the Closing Date.”
     12. Cap; Holdback.
          (a) Section 9.3 of the Purchase Agreement is hereby amended to provide
that (i) the amount of the “Cap” shall be $250,000, and (ii) the “Survival
Period” shall be a period of four (4) months following the Closing Date.

5



--------------------------------------------------------------------------------



 



          (b) Section 9.4.1 of the Purchase Agreement is hereby amended to
provide that the amount of the “Holdback Funds” shall be $250,000.
          (c) The form of Holdback Agreement attached hereto as Exhibit C is
hereby inserted as Exhibit I to the Purchase Agreement.
     13. Wirth. All references in the Purchase Agreement to the “Wirth
Indemnified Parties” are hereby deleted.
     14. Purchase Price Allocation. Pursuant to Section 3.2 of the Purchase
Agreement, Seller and Purchaser hereby agree that the Purchase Price shall be
allocated as follows for federal, state and local tax purposes:

         
Real Property:
  $ 31,600,000  
Tangible Personal Property:
  $ 1,400,000  
Intangible Personal Property:
  $ 0  

     15. Excess Payments. Notwithstanding anything in the Purchase Agreement to
the contrary, at Closing, Purchaser shall not assume Seller’s obligation
pursuant to Section 1 of each Lease Amendment to pay the Excess Payments (as
defined in each Lease Amendment) to Tenant. In accordance with the Lease
Amendment, Seller shall pay the Excess Payments to Tenant prior to Closing.
     16. Effect. Except as expressly set forth herein, all terms and provisions
contained in the Purchase Agreement shall remain in full force and effect and
are hereby ratified and confirmed.
     17. Counterparts. This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument.
     18. Electronic Copy. An executed facsimile or PDF of this Amendment or any
portion hereof, including the signature page of any party, shall be deemed an
original for all purposes. At the request of any party hereto, the other parties
hereto shall confirm facsimile or PDF transmission by executing duplicate
original documents and delivering the same to the requesting parties.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have executed this First
Amendment to Purchase and Sale Agreement as of the date first set forth above.

            PURCHASER:

GATOR OWNER LLC, a Delaware limited liability company
      By:   /s/ Thomas C. Fisher         Name:   Thomas C. Fisher       
Title:   Vice President        SELLER:

615 2nd Avenue South — Minneapolis LLC, a Delaware
limited liability company
      By:   /s/ Cynthia Tucker         Name:   Cynthia Tucker        Title:  
Senior Vice President     

Escrow Agent has executed this Amendment to confirm that Escrow Agent shall hold
and disburse the Deposit pursuant to the provisions of the Purchase Agreement as
amended by this Amendment.

          ESCROW AGENT:

CHICAGO TITLE INSURANCE COMPANY,
a Delaware limited liability company
    By:   /s/ Linda Tyrrell       Name:   Linda Tyrrell      Title:   AVP /
Senior Escrow Officer     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Pro Forma Title Policy
(see attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Form of Amendment to Athletic Space Lease
(see attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
Form of Amendment to Restaurant Space Lease
(see attached)

1



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Holdback Agreement
ESCROW AGREEMENT
          THIS ESCROW AGREEMENT (this “Agreement”) is entered into as of
                    , 2010 (the “Effective Date”) among Gator Owner LLC, a
Delaware limited liability company (“Buyer”), 615 2nd Avenue South — Minneapolis
LLC, a Delaware limited liability company (“Seller”), and Chicago Title
Insurance Company, as escrow agent (“Escrow Agent”), with respect to Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) (together with any and all
interest earned thereon, the “Escrowed Funds”).
RECITALS
          A. Buyer and Seller are parties to a Purchase and Sale Agreement (the
“Purchase Agreement”) pursuant to which Buyer will purchase certain real
property located in Minneapolis, Minnesota, as more particularly described
therein (the “Property”), from Seller for a purchase price in the amount of
$33,000,000.00, as same may be adjusted in accordance with the terms of the
Purchase Agreement. Capitalized terms used and not defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.
          B. Upon the closing of the transactions contemplated by the Purchase
Agreement (the “Closing”), Escrow Agent shall disburse from the funds deposited
by Buyer into the Closing escrow an amount equal to the Escrowed Funds, and
deposit the same into an account held by Escrow Agent (the “Escrow Account”).
          C. The parties to this Agreement desire to establish the terms and
conditions pursuant to which the Escrowed Funds will be deposited, held in, and
disbursed from the Escrow Account.
AGREEMENT
          NOW, THEREFORE, for valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties to this Agreement
agree as follows:

1.   Appointment of Escrow Agent. Buyer and Seller hereby constitute and appoint
Escrow Agent as, and Escrow Agent hereby agrees to assume and perform the duties
of, escrow agent under and pursuant to this Agreement.

2.   Escrowed Funds. Escrow Agent agrees to (a) accept delivery of the Escrowed
Funds; and (b) hold such Escrowed Funds in the Escrow Account, which shall be an
interest-bearing account (provided that Buyer provides a W-9 and investment
directions), all subject to the terms and conditions of this Agreement.

3.   Deposit of Escrowed Funds; Release from Escrow.

               (a) Delivery of Escrowed Funds. At Closing, Escrow Agent shall
disburse the Escrowed Funds from the Closing escrow into the Escrow Account. The
Escrowed Funds shall be held by Escrow Agent in the Escrow Account subject to
the terms and conditions

2



--------------------------------------------------------------------------------



 



set forth herein. The Escrowed Funds shall not be subject to lien or attachment
by any creditor of any party hereto and shall be used solely for the purpose set
forth in this Agreement. Escrow Agent shall notify Buyer and Seller upon Escrow
Agent’s receipt of the Escrowed Funds and shall deposit all such funds hereunder
in a commingled account (unless a W-9 and investment directions have been
provided by Buyer, in which case such funds shall be deposited in segregated,
interest-bearing account) at:

     
Bank:
  Bank of America, N.A.
Address:
  275 Valencia Blvd
 
  Brea, CA 92823
ABA#:
  026009593
Account Name:
  Chicago Title and Trust Company, Loop
Acct #:
  5800038704

               (b) Release. The Escrowed Funds will be held and disbursed by
Escrow Agent only as follows:
                    (i) In the event Buyer becomes aware of a claim with respect
to a breach by Seller of a representation or warranty set forth in Section 9.1
of the Purchase Agreement or with respect to an Indemnified Claim for which
Seller has expressly agreed to indemnify Buyer under the Purchase Agreement (a
“Holdback Claim”), Buyer shall promptly (and in any event prior to the date that
is four (4) months after the Effective Date (such four (4) month period
following the Effective Date being the “Survival Period”)) give written notice
thereof to Seller and Escrow Agent. Buyer shall commence litigation in a court
of competent jurisdiction with respect to a Holdback Claim, if at all, prior to
the later of (A) the expiration of the Survival Period or (B) twenty-one
(21) days after Buyer’s delivery to Seller and Escrow Agent of written notice of
such Holdback Claim in accordance with the preceding sentence. In the event of
the entry of a final, non-appealable judgment by a court of competent
jurisdiction in favor of Buyer with respect to a Holdback Claim of which Buyer
delivered written notice to Seller and Escrow Agent prior to the expiration of
the Survival Period, Buyer and Seller shall jointly direct Escrow Agent in
writing to disburse to Buyer Escrowed Funds from the Escrow Account in the
amount of Seller’s liability pursuant to such judgment.
                    (ii) Subject to disbursements of Escrowed Funds to pay
Holdback Claims in accordance with the preceding subsection, Escrow Agent shall
continue to hold the Escrowed Funds in the Escrow Account until, and such escrow
shall terminate upon: (A) if Escrow Agent and Seller have not theretofore
received written notice from Buyer of a Holdback Claim, the expiration of the
Survival Period, or (B) if, prior to the expiration of the Survival Period,
Escrow Agent and Seller have received written notice from Buyer of a Holdback
Claim and Buyer commences litigation in a court of competent jurisdiction with
respect to such Holdback Claim within the time period required under subsection
(i) above, the later to occur of (x) the date on which a final judgment has been
entered, and the expiration of all appeal periods, in any such litigation, or
(y) the expiration of the Survival Period. Upon such termination of such escrow,
Escrow Agent shall, without the requirement of receiving additional notice from
Seller or Buyer, promptly disburse from the Escrow Account to Seller all
remaining Escrowed Funds, if any.

3



--------------------------------------------------------------------------------



 



               (c) Tax Reporting Matters. Buyer and Seller each agrees, upon
request, to provide Escrow Agent with its tax identification number by
furnishing an appropriate form W-9 and other forms and documents that Escrow
Agent may reasonably request.
          4. Escrow Provisions.
               (a) In the event Escrow Agent is required to invest the Escrowed
Funds hereunder, Escrow Agent shall not be held responsible for any loss of
principal or interest which may be incurred as a result of making such
investment or redeeming such investment in accordance herewith. Buyer and Seller
authorize Escrow Agent to accept, comply with and obey any writs, orders,
judgments or decrees entered or issued by any court with jurisdiction, and
Escrow Agent shall not be liable to Buyer or Seller or any other person by
reason of such compliance, notwithstanding that such writ, order, judgment or
decree be subsequently reversed, modified, annulled, set aside or vacated. If
Escrow Agent is made a party defendant to any suit or proceedings regarding the
escrow of the Escrowed Funds, Buyer and Seller agree to pay Escrow Agent, upon
written demand, all reasonable costs, attorney’s fees, and expenses incurred
with respect to such suit or proceeding, except to the extent arising from
Escrow Agent’s gross negligence, willful misconduct or breach of this Agreement.
               (b) Escrow Agent shall not be bound by any modification,
cancellation or rescission of this Agreement unless in writing and signed by
Escrow Agent.
               (c) Subject to Section 7 hereof, if any dispute arises as to
whether Escrow Agent is obligated to deliver the Escrowed Funds or as to whom
the Escrowed Funds are to be delivered or the amount or timing thereof, Escrow
Agent shall not be required to make any delivery, but in such event Escrow Agent
may hold the Escrowed Funds until receipt by Escrow Agent of instructions in
writing, signed by all parties which have, or claim to have, an interest in the
Escrowed Funds, directing the disposition of the Escrowed Funds, or in the
absence of such authorization, Escrow Agent may hold the Escrowed Funds until
receipt of a certified copy of a final judgment or order of a court of competent
jurisdiction or final arbitrator’s decision, as provided in Section 7 hereof,
providing for the disposition of the Escrowed Funds. If such written
instructions are not received, or proceedings for such determination are not
commenced, within thirty (30) days after receipt by Escrow Agent of notice of
any such dispute and diligently continued, or if Escrow Agent is uncertain as to
which party or parties are entitled to the Escrowed Funds, Escrow Agent may
either (i) hold the Escrowed Funds until receipt of (A) such written
instructions or (B) a certified copy of a final judgment of a court of competent
jurisdiction providing for the disposition of the Escrowed Funds, or
(ii) deposit the Escrowed Funds in the registry of a court of competent
jurisdiction; provided, however, that notwithstanding the foregoing, Escrow
Agent may, but shall not be required to, institute legal proceedings of any
kind.
               (d) Each of Buyer and Seller, jointly and severally, shall
indemnify and hold harmless Escrow Agent from and against any and all losses,
liabilities, damages, claims, expenses or costs actually incurred by Escrow
Agent in connection with its performance of its duties hereunder, other than
those caused by Escrow Agent’s own breach of this Agreement, misconduct, bad
faith or gross negligence.
          5. Expenses. All fees and expenses of Escrow Agent for performing its
responsibilities hereunder, which shall be capped at Three Hundred and
00/Dollars ($300.00),

4



--------------------------------------------------------------------------------



 



will be shared equally by Buyer and Seller and shall be paid upon execution
hereof from the proceeds of the Closing.
          6. Successor Escrow Agent.
               (a) Escrow Agent may resign as escrow agent thirty (30) calendar
days following the giving of prior written notice thereof to Buyer and Seller.
In addition, Escrow Agent may be removed and replaced on a date designated in a
written instrument signed by Buyer and Seller and delivered to Escrow Agent.
Notwithstanding the foregoing, no such resignation or removal shall be effective
until a successor escrow agent has acknowledged its appointment as such. In
either event, upon the effective date of such resignation or removal and upon
receipt by Escrow Agent of any fees, costs and expenses owed or due to it, if
any, Escrow Agent shall deliver the Escrowed Funds to such successor escrow
agent, together with such records maintained by Escrow Agent in connection with
its duties hereunder and other information with respect to the Escrowed Funds as
such successor may reasonably request.
               (b) If a successor escrow agent shall not have acknowledged its
appointment as such, in the case of a resignation, prior to the expiration of
thirty (30) calendar days following the date of a notice of resignation or, in
the case of a removal, on the date designated for Escrow Agent’s removal, as the
case may be, Buyer and Seller are unable to agree on a successor escrow agent,
or for any other reason, Escrow Agent may petition a court of competent
jurisdiction to select a successor or Escrow Agent may select a successor escrow
agent and any such resulting appointment shall be binding upon all of the
parties to this Agreement.
          7. Dispute Resolution.
               (a) Buyer and Seller shall attempt to resolve any dispute arising
out of or relating to this Agreement promptly by negotiation in good faith. Any
party shall give the other party written notice of any dispute not resolved in
the ordinary course of business. Within seven (7) days after delivery of such
notice, the party receiving notice shall submit to the other a written response
thereto. The notice and response shall include (i) a statement of each party’s
position(s) regarding the matter(s) in dispute and a summary of arguments in
support thereof.
               (b) Within fourteen (14) days after delivery of the notice,
representatives of the parties shall meet at a mutually acceptable time and
place, and thereafter, as often as they reasonably deem necessary, to attempt to
resolve the dispute. All reasonable requests for information made by one party
to the other shall be honored in a timely fashion. All negotiations conducted
pursuant to this Section 7 (and any of the parties’ submissions in contemplation
hereof) shall be kept confidential by the parties and shall be treated by the
parties and their representatives as compromise and settlement negotiations
under the Federal Rules of Evidence and any similar state rules.
               (c) If the matter in dispute has not been resolved within thirty
(30) days after delivery of the notice, either party (the “claimant”) may submit
the dispute to binding arbitration to the Chicago, Illinois office of the
American Arbitration Association (“AAA”) in accordance with the procedures set
forth in the Commercial Arbitration Rules of the AAA, revised and effective
July 1, 1996.

5



--------------------------------------------------------------------------------



 



               (d) The Commercial Arbitration Rules of the AAA, revised and
effective July 1, 1996, as modified or revised by the provisions of this
Section 7, shall govern any arbitration proceeding hereunder. The arbitration
shall be conducted by three arbitrators selected pursuant to Rule 13 of the
Commercial Arbitration Rules, and prehearing discovery shall be permitted if and
only to the extent determined by the arbitrator to be necessary in order to
effectuate resolution of the matter in dispute. The arbitrator’s decision shall
be rendered within thirty (30) days of the conclusion of any hearing hereunder
and the arbitrator’s judgment and award may be entered and enforced in any court
of competent jurisdiction. The non-prevailing party to an arbitration (as
expressly designated by the arbitrators) shall pay its own expenses, the fees of
the arbitrators, the administrative fee of the AAA and the expenses, including,
without limitation, the reasonable attorneys’ fees and costs, incurred by the
prevailing party to the arbitration.
               (e) Resolution of disputes under the procedures of this Section 7
shall be the sole and exclusive means of resolving disputes arising out of or
relating to this Agreement (other than those involving Escrow Agent); provided,
however, that nothing herein shall preclude the parties from seeking in any
court of competent jurisdiction temporary or interim injunctive relief to the
extent necessary to preserve the subject matter of the dispute pending
resolution under this Section 7.
          8. Notices. Any notice provided for or permitted hereunder will be
treated as having been given when (i) delivered personally, (ii) sent by
confirmed facsimile, (iii) sent by commercial overnight courier with written
verification of receipt, or (iv) five (5) business days after being mailed
postage prepaid by certified or registered mail, return receipt requested, to
the party to be notified, at the address set forth below, or at such other place
of which the other party has been notified in accordance with the provisions of
this Section 8.

  Escrow Agent:   Chicago Title Insurance Company
171 N Clark Street
Chicago, IL 60601
Attn: Linda Tyrell
Facsimile No.: (312) 223-3361
Telephone No. (312) 223-4857     Buyer:   Gator Owner LLC
c/o Pebblebrook Hotels Trust
2 Bethesda Metro Center, Suite 1530
Bethesda, Maryland 20184
Attn: Thomas C. Fisher
Fax: 240-396-5763     Seller:   615 2nd Avenue South — Minneapolis LLC
c/o iStar Financial Inc.
180 Glastonbury Blvd., Suite 201
Glastonbury, CT 06033
Attn: Cynthia Tucker
Fax: (860) 815-5901

6



--------------------------------------------------------------------------------



 



          9. General.
               (a) Governing Laws. It is the intention of the parties hereto
that the internal laws of the State of Illinois (irrespective of its choice of
law principles) shall govern the validity of this Agreement, the construction of
its terms, and the interpretation and enforcement of the rights and duties of
the parties to this Agreement.
               (b) Binding upon Successors and Assigns. Subject to, and unless
otherwise provided in, this Agreement, each and all of the covenants, terms,
provisions, and agreements contained in this Agreement shall be binding upon,
and inure to the benefit of, the permitted successors, executors, heirs,
representatives, administrators and assigns of the parties to this Agreement.
               (c) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original as against any party whose
signature appears on such counterpart and all of which together shall constitute
one and the same instrument. This Agreement shall become binding when one or
more counterparts of this Agreement, individually or taken together, shall bear
the signatures of all of the parties reflected in this Agreement as signatories.
               (d) Entire Agreement. This Agreement, the documents referenced in
this Agreement and the exhibits to such documents, constitute the entire
understanding and agreement of the parties to this Agreement with respect to the
subject matter of this Agreement and of such documents and exhibits and
supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect to this Agreement. The express terms of this Agreement
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms of this Agreement.
               (e) Waivers. No waiver by any party to this Agreement of any
condition or of any breach of any provision of this Agreement will be effective
unless in writing. No waiver by any party of any such condition or breach, in
any one instance, will be deemed to be a further or continuing waiver of any
such condition or breach or a waiver of any other condition or breach of any
other provision contained in this Agreement.
               (f) Amendment. This Agreement may be amended with the written
consent of Buyer, Seller and Escrow Agent, provided that if Escrow Agent does
not agree to an amendment agreed upon by Buyer and Seller, Buyer and Seller will
appoint a successor Escrow Agent in accordance with Section 6.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK.]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Escrow
Agreement as of the day and year first above written.

            BUYER:

GATOR OWNER LLC
      By:           Name:           Title:           SELLER:

615 2ND AVENUE SOUTH — MINNEAPOLIS LLC
      By:           Name:           Title:           ESCROW AGENT:

CHICAGO TITLE INSURANCE COMPANY
      By:           Name:           Title:        

8